Case 0:17-cv-60426-UU Document 428-6 Entered on FLSD Docket 02/08/2019 Page 1 of 5




                              ANNEX
                                6
Case 0:17-cv-60426-UU Document 428-6 Entered on FLSD Docket 02/08/2019 Page 2 of 5




                                Exhibit
                                  43
Case 0:17-cv-60426-UU Document 428-6 Entered on FLSD Docket 02/08/2019 Page 3 of 5
Case 0:17-cv-60426-UU Document 428-6 Entered on FLSD Docket 02/08/2019 Page 4 of 5
Case 0:17-cv-60426-UU Document 428-6 Entered on FLSD Docket 02/08/2019 Page 5 of 5
